Citation Nr: 1236213	
Decision Date: 10/18/12    Archive Date: 11/05/12

DOCKET NO.  08-09 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral pes planus.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a bladder disorder.

5.  Entitlement to service connection for renal calculi and a cyst.

6.  Entitlement to service connection for hypertension.

7.  Entitlement to service connection for type 2 diabetes mellitus.

8.  Entitlement to service connection for prostate cancer.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from April 1962 to April 1965.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from August 2007, October 2008, and November 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In August 2009, the Veteran withdrew his request for a hearing before a Veterans' Law Judge traveling to the RO.  In November 2011, the Board issued a decision denying his appeal.

The Veteran appealed the November 2011 Board decision to the United States Court of Appeals for Veterans Claims (Court).  Thereafter, in accordance with a Joint Motion for Remand (JMR) from the appellant and the Secretary, the Court in a July 2012 Order vacated and remanded the Board's November 2011 decision.

The July 2012 JMR appears to have also attempted to vacate and remand to the Board the Veteran's claim of entitlement to service connection for all other foot disorders, except bilateral pes planus, including a left foot cyst, overlapping toes, hallux valgus, deformed nails with fungus, a bunion, and degenerative changes of the first metatarsal phalangeal.  The Court cited Clemons v. Shinseki, 23 Vet. App. 1 (2009) for the proposition that what the Veteran was actually claiming was entitlement to service connection for "foot problems" rather than for a specific disability of pes planus.  However, a review of the record on appeal does not reveal that the RO ever issued a rating decision adjudicating this claim or that an appeal has been filed.  See 38 C.F.R. §§ 20.200, 20.302(c) (2011) (an appeal requires a notice of disagreement and a timely filed substantive appeal after issuance of a statement of the case).  Moreover, the Board is unaware of any law or regulation that allows the Board to take jurisdiction over a claim where none exists.  See Owings v. Brown, 8 Vet. App. 17, 23 (1995), quoting Kelly v. Derwinski, 3 Vet. App. 171, 172 (1992) (holding that the Board must apply "the law as it exists, and cannot 'extend . . . benefits out of sympathy for a particular [claimant].'").  Therefore, notwithstanding any language found in the July 2012 JMR, the Board finds that it does not have jurisdiction over this claim.  See 38 C.F.R. §§ 20.200, 20.302(c).  Accordingly, while the Board will refer this claim to the RO for appropriate action, it will not remand it.  There is no prejudice to the Veteran by the Board referring rather than remanding the claim because if benefits are granted, the effective date will be the same.  Conversely, there would be a disadvantage to the Veteran if the Board were to adjudicate this claim in the first instance which would deprive the Veteran of his right of one review on appeal to the Secretary.  Disabled American Veterans  (DAV) v. Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).

The claims of entitlement to service connection for bilateral hearing loss, tinnitus, a bladder disorder, renal calculi and a cyst, hypertension, and type 2 diabetes mellitus are addressed in the REMAND portion of the decision below and REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Bilateral pes planus was noted at the Veteran's entry onto active duty and therefore it existed prior to his service.

2.  Clear and unmistakable evidence shows that bilateral pes planus was not aggravated by military service.



CONCLUSION OF LAW

Bilateral pes planus was not aggravated by active service.  38 U.S.C.A. §§ 1110, 1111, 1131, 1132, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the Court observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

Initially, the Board finds that there is no issue as to whether the Veteran was provided an appropriate application form or issue as to whether the claimant has veteran status.  

Next, the Board finds that letters dated in August 2008 and September 2009 provided the Veteran with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a) including notice of the laws and regulations governing disability ratings and effective dates as required by the Court in Dingess, supra.  Moreover, while the Veteran may not have been provided adequate 38 U.S.C.A. § 5103(a) notice prior to the adjudication of the claim, the Board finds that providing him with adequate notice in the above letters followed by a readjudication of the claim in the May 2011 supplemental statement of the case "cures" any timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  Furthermore, even if the above letters did not provided adequate 38 U.S.C.A. § 5103(a) notice, the Board finds that this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claim after reading the above letters as well as the rating decision, the statements of the case, and the supplemental statement of the case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

As to the duty to assist, the Board finds that VA has secured all available and identified pertinent in-service and post-service evidence including the Veteran's service treatment records and post-service records from the North Texas VA HealthCare System including the Dallas VA Medical Center as well as from Judith A. Caudle, Au.D..  

While the record shows that the Veteran was not afforded a VA examination, the Board finds that a remand for a VA examination is not required.  

In this regard, the Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted under this statute.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet this standard as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.

Given the above standard, the Board finds that a remand for a VA examination is not required because service treatment records are negative for the claimed disorder, the Board finds the lay statements from the Veteran and others regarding aggravation conclusory generalized statements for reasons that will be explained below, and the Board does not find the lay statements from the claimant and others regarding aggravation competent and credible evidence for reasons that will also be explained below.  See 38 U.S.C.A. § 5103A(d); Also see Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (holding that VA was not required to provide a medical examination when there is no credible evidence of an event, injury, or disease in service when the Board does not find his statements credible); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

In adjudicating the claim below, the Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims files shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).


The Claim

The Veteran and his representative contend that the claimant's bilateral pes planus, which pre-existed his military service, was aggravated by his service.  

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  

For purposes of service connection pursuant to § 1110 and § 1131, a Veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by service.  38 U.S.C.A. §§ 1111, 1132; 38 C.F.R. § 3.304(b).  

VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  See VAOPGCPREC 3-2003; see also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).

Clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than clear and unmistakable evidence).  It is an "onerous" evidentiary standard, requiring that the no-aggravation result be "undebatable."  Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. Derwinski, 1 Vet. App. 228, 232 (1991)) and Vanerson, 12 Vet. App. at 258, 261; Id, at 263 (Nebeker, C.J., concurring in part and dissenting in part).  

Aggravation is a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  In this regard, a finding of aggravation is not appropriate in cases where the evidence specifically shows that the increase is due to the natural progress of the disease.  Furthermore, temporary or intermittent flare-ups of a pre-existing disease during service are not sufficient to be considered aggravation of the disease unless the underlying condition, as contrasted to symptoms, worsens.  See 38 C.F.R. § 3.306(a); Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).  

Concerning clear and unmistakable evidence that the disease or injury was not aggravated by service, the second step necessary to rebut the presumption of soundness, a lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 1153.

A presumption is an assumption of fact resulting from a rule of law which requires such fact to be assumed from another fact or group of facts found or otherwise established in the action.  Black's Law Dictionary 1067 (5th ed. 1979).  Therefore, where the presumption of sound condition at entrance to service cannot be rebutted, the fact for which the presumption stands -- that is, that the veteran was in sound condition at entry to service as to the disability for which he seeks service connection -- must be assumed as a matter of law.  Accordingly, service connection may not be granted on the basis of aggravation of a preexisting disease or injury in such a case.  Rather, where the government fails to rebut the presumption of soundness under section 1111, the veteran's claim must be considered one for service incurrence or direct service connection.  See Wagner, 370 F.3d at 1094, 1096 (indicating that, in cases where the presumption of soundness cannot be rebutted, the effect is that claims for service connection based on aggravation are converted into claims for service connection based on service incurrence).

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).  

With the above laws and regulations in mind, the Board notes that the Veteran's April 1962 entry examination noted that he had grade 2 bilateral pes planus.  This opinion is not contradicted by any other medical opinion of record.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).  

Therefore, since the uncontradicted medical evidence of record shows that when examined for enrollment into service a disorder diagnosed as bilateral pes planus was noted, the Board finds that the presumption of soundness does not apply to the current claim.  See 38 U.S.C.A. §§ 1111, 1132; 38 C.F.R. § 3.304(b).  

Having found that the Veteran's bilateral pes planus preexisted his military service, the next question for the Board to consider is whether it underwent a permanent worsening during that military service (i.e., aggravated beyond its natural progression).  See 38 C.F.R. § 3.306(a); Davis, supra.

The Veteran and his representative have alleged, in substance, that he had problems with foot pain and swelling while on active duty and that the claimant's bilateral pes planus was permanently worsened by his military service.  Moreover, the Board finds that the Veteran is both competent and credible to report on what he can see and feel such as having foot pain and swelling while on active duty, even when not documented in his service treatment records, because these symptoms are observable by a lay person.  See Davidson, supra.  

As to the lay claims, the Board finds that diagnosing a permanent worsening of the preexisted bilateral pes planus requires special medical training that the Veteran does not have and therefore it is a determination "medical in nature" and not capable of lay observation.  See Davidson, supra.  Therefore, since laypersons are not capable of opining on matters requiring medical knowledge, the Board finds that the lay opinions found in the record that the Veteran's military service caused a permanent worsening of his preexisted bilateral pes planus is not competent evidence.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998); see also Bostain v. West, 11 Vet. App. 124, 127 (1998). 

The Veteran's service treatment records, including the February 1965 separation examination, are negative for complaints or treatment for symptoms of bilateral pes planus.  In fact, the February 1965 separation examiner opined that examination of his feet was normal.  The post-service record is likewise negative for complaints and/or treatment for pes planus.  While VA treatment records starting in approximately 2004 noted complaints and treatment for foot swelling and/or lesions, this adverse symptomatology was attributed to the claimant's type 2 diabetes mellitus and not his pes planus.  In fact, when the feet were X-rayed post-service in July 2006 and January 2007, the Veteran's diagnoses did not include pes planus. 

Give the above, the Board also finds more compelling the service treatment records, including the normal February 1965 separation examination, which are negative for complaints, diagnoses, or treatment for bilateral pes planus following his April 1962 entry onto active duty than any lay claims found in the record regarding his bilateral pes planus undergoing a permanent worsening while on active duty.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact).  

Moreover, given the lack of treatment for the pes planus while on active duty; the opinion by the February 1965 separation examination that the Veteran's feet were normal; the absence of any post-service treatment for pes planus ; the lack of a diagnosis of pes planus in the post-service X-rays; and the fact that as lay persons neither the Veteran nor his representative are competent to provide a medical opinion as to the claimant's bilateral pes planus being made worse by his military service, the Board finds that the record contains clear and unmistakable evidence that the claimant's bilateral pes planus was not worsened by his military service.  See 38 U.S.C.A. §§ 1111, 1132; 38 C.F.R. §§ 3.304(b), 3.306(a); VAOPGCPREC 3-2003.  Accordingly, the Board finds that the record also contains clear and unmistakable evidence that the claimant's bilateral pes planus was not aggravated by the Veteran's service and entitlement to service connection must be denied even though the record shows that he entered military service with this disability.  Id. 

Having decided that the Veteran's bilateral pes planus preexisted his military service and the record contains clear and unmistakable evidence that the claimant's bilateral pes planus was not aggravated by that service, the Board finds that no discussion is warranted as to direct service connection because this theory of entitlement is not applicable to this claim.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive, the Board should deny the claim on the ground of lack of legal merit). 

In reaching the above conclusion, the Board also considered the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  However, as the preponderance of the evidence is against the claim, the doctrine is not for application.  See also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for bilateral pes planus is denied.


REMAND

As to the claims of entitlement to service connection for bilateral hearing loss and tinnitus, in April 2008 and September 2008 the RO provided the Veteran with VA examinations to obtain a medical opinion as to the relationship between his current bilateral hearing loss as well as his tinnitus and his military service.  

However, the Board finds the medical opinion provided by the examiner at these examinations inadequate because the examiner improperly relied on the negative audiological examinations found in the service treatment records and the negative medical records for decades after service as the basis for the opinions and not the medical question of whether bilateral hearing loss and tinnitus are related to service.  The Board also finds that examination inadequate because in April 2008 the examiner applied the wrong legal standard as to both the bilateral hearing loss and tinnitus claim.  Specifically, the examiner in April 2008 reached his conclusion because "there is clear and convincing evidence" that rebuts the Veteran's contention that his hearing loss was incurred while on active duty and because "the dominant etiology" for his hearing loss and tinnitus was something other than his military service instead of "whether it is at least as likely as not" the military noise exposure caused the appellant's current hearing loss and/or tinnitus.  

Therefore, the Board finds that a remand to obtain a new VA examination is required.  See 38 U.S.C.A. § 5103A(d) (West 2002); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As to the claims of entitlement to service connection for a bladder disorder, renal calculi and a cyst, hypertension, and type 2 diabetes mellitus, the Veteran claims that he was exposure to herbicide agents, including Agent Orange, when traveling in an airplane from Texas to Germany which airplane was either carrying barrels of herbicide agents or had been used in the past to transport and/or spray herbicides including Agent Orange. 

Accordingly, in accordance with the July 2012 JMR, these issues are remanded for the RO/AMC to contact the Veteran and ask him to provide VA with the approximate dates and location of his exposure as well as the nature of the alleged exposure.  See VA Adjudication Procedural Manual (M21-1MR), IV.ii.2.C.10.o.  Thereafter, the RO/AMC should provide the Veteran's detailed description of his exposure to Compensation Services and request a review of the inventory of herbicide operations of the Department of Defense to determine whether herbicides were used as alleged by the claimant.  See M21-1MR, IV.ii.2.C.10.o.  If Compensation Services cannot confirm the Veteran's exposure, the RO/AMC should then send a request to the U.S. Army and Joint Services Records Research Center (JSRRC) to attempt to verify the claimant's alleged exposure.  Id.

While the Veteran receives ongoing treatment from the North Texas VA HealthCare System including the Dallas VA Medical Center, his post-October 2009 treatment records do not appear in the claims file.  Therefore, while the appeal is in remand status, these records should be obtained and associated with the record.  See 38 U.S.C.A. § 5103A(b) (West 2002); Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA adjudicators are deemed to have constructive notice of VA treatment records).

Accordingly, these issues are REMANDED to the RO/AMC for the following actions:

1.  The RO/AMC should obtain and associate with the claims file the Veteran's post-October 2009 treatment records from the North Texas VA HealthCare System including the Dallas VA Medical Center.  All actions to obtain the requested records should be documented fully in the claims file.  

2.  The RO/AMC should contact the Veteran and ask him to provide VA with the approximate dates and location of his herbicide exposure as well as the nature of the alleged exposure.  All actions to obtain the requested information should be documented fully in the claims file.  

3.  After undertaking the above development to the extent possible, the RO/AMC must provide to Compensation Services the Veteran's detailed description of his herbicide exposure and request a review of the inventory of herbicide operations of the Department of Defense to determine whether herbicides were used as alleged by the claimant.  All actions to obtain the requested information should be documented fully in the claims file.  

4.  After undertaking the above development to the extent possible and if Compensation Services cannot confirm that herbicides were used as alleged by the Veteran, the RO/AMC must send a request to JSRRC to attempt to verify the claimant's alleged exposure.  All actions to obtain the requested information should be documented fully in the claims file.  

5.  After undertaking the above development to the extent possible, the RO/AMC should provide the Veteran with an audiological examination.  The claims file should be provided to the examiner in connection with the examination.  After a review of the record on appeal and an examination of the claimant, the examiner should provide answers to the following questions:

a.  Is it at least as likely as not (50 percent probability or more) that the Veteran's current hearing loss in either ear and/or tinnitus was caused by his active duty or has continued since service?

b.  Is it at least as likely as not (50 percent probability or more) that the Veteran's hearing loss in either ear manifested itself to a compensable degree in the first post-service year?

In providing answers to the above questions, the examiner should comment on and/or take note of the fact that the claimant is competent to report on the observable symptom of his hearing loss and tinnitus (i.e., difficulty hearing people talk and ringing in his ears) while on active duty and since that time even when his records are negative for symptoms of or a diagnosis.  

In providing answers to the above questions, the examiner is advised that the term at least as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim. 

6.  The RO/AMC should thereafter readjudicate the claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefit, to include a summary of the evidence received, and any evidence not received, and all applicable laws and regulations considered pertinent to the issues currently on appeal.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


